Citation Nr: 1829648	
Decision Date: 07/11/18    Archive Date: 07/24/18

DOCKET NO.  14-08 213	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for coronary artery disease, currently rated as 30 percent disabling, to include whether the reduction in the Veteran's rating from 30 percent to 10 percent effective September 20, 2013 was proper.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to the Veteran's service-connected coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from January 1969 to January 1971 and March 1971 to December 1973., including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDING OF FACT

On May 15, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his authorized representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


